Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that Walling does not output feedback to the player for causing the player to perform at least one of an improved play activity and an additional play activity to enhance the performance of the player in the non-virtual environment. Examiner respectfully disagrees as can be seen in at least paragraph [0073] of Walling, Walling discloses the display devices incorporated into eyewear may provide feedback to users, wherein the feedback would allow the player to adjust performance accordingly. Alternatively, Crowley was introduced to teach such newly submitted feature below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-12, 14-20, 22, 25, 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walling (US 2012/0315986 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Walling (US 2012/0315986 A1) in view of Crowley et al (US 2013/0079906 A1).
1. Walling discloses a system for mapping a play activity performed by a player in a non-virtual environment into a virtual gaming environment (Fig. 1), the system comprising: 
a mobile device comprising: 
at least one data collector configured to collect, at least during the play activity, data indicative of a performance of the player [0040], [0077]; 
at least one processing unit, and at least one non-transitory computer-readable memory having stored thereon a virtual game and a virtual representation of the player within a virtual environment of the virtual game, the virtual representation of the player having one or more characteristics associated therewith [0031], [0035], the memory also having stored thereon instructions executable by the at least one processing unit for: 
obtaining, from the at least one data collector, the data indicative of the performance of the player, and updating, based on the data indicative of the performance of the player, the one or more characteristics associated with the virtual representation of the player [0038], (Fig. 7),
outputting, based on the one or more characteristics as updated, feedback for causing the player to perform at least one of an improved play activity and an additional play activity to enhance the performance of the player in the non-virtual environment (i.e. the display devices incorporated into eyewear may provide feedback to users, wherein the feedback would allow the player to adjust performance accordingly), [0073].
Alternatively, Crowley discloses outputting, based on the one or more characteristics as updated, feedback for causing the player to perform at least one of an improved play activity and an additional play activity to enhance the performance of the player in the non-virtual environment [0007]-[0008], [0011], [0215]. Thus, it would have obvious to a person of ordinary skilled in the art to  modify Walling with Crowley and would have been motivated to do so to help player improve performance.
2. Walling disclose the system of claim 1, wherein the data indicative of a performance of the player is further collected from at least one play object manipulable by the player during the play activity [0038], [0040].
3. Walling disclose the system of claim 2, wherein the at least one play object is a connected sports object [0038], [0040].
4. Walling disclose the system of claim 1, wherein the data indicative of a performance of the player is further collected from at least one motion sensing device located on a body of the player [0044].
5. Walling disclose the system of claim 1, wherein the at least one data collector is at least one motion sensing device provided in the mobile device [0044], [0077].
6. Walling disclose the system of claim 2, wherein the at least one play object comprises a data collecting unit configured to collect the data indicative of the performance of the player and to output the data to the mobile device  [0038], [0040].
7. Walling disclose the system of claim 6, wherein the data collecting unit comprises: at least one accelerometer unit configured for measuring acceleration values of the at least one play object along at least one translational degree of freedom; at least one gyroscope unit configured for measuring rotation values of the at least one play object about at least one rotational degree of freedom; and a processor in communication with the at least one accelerometer unit and with the at least one gyroscope unit, the processor configured for obtaining the acceleration values from the at least one accelerometer unit, obtaining the rotation values from the at least one gyroscope unit, and outputting the acceleration values and the rotation values to the mobile device at discrete intervals [0074], [0079], [0081].
8. Walling disclose the system of claim 7, wherein the at least one processing unit is configured for receiving the acceleration values and the rotation values and for determining therefrom the data indicative of the performance of the player [0074], [0079], [0081].
11. Walling disclose the system of claim 1, wherein the instructions are executable by the at least one processing unit for updating the one or more characteristics comprising increasing or decreasing a rank associated with the virtual representation of the player in the virtual game [00047], [0062]-[0063].
12. Walling disclose the system of claim 1, wherein the instructions are executable by the at least one processing unit for updating the one or more characteristics comprising increasing or decreasing a skill level associated with the virtual representation of the player in the virtual game [0062]-[0063].
14. Walling disclose the system of claim 1, wherein the instructions are executable by the at least one processing unit for updating the one or more characteristics comprising increasing a duration of play time associated with the virtual representation of the player in the virtual game [0044], [0062]-[0063], [0067].
15. Walling disclose the system of claim 1, further comprising an audio output device wearable by the player, the instructions executable by the at least one processing unit for outputting in substantially real-time, via the audio output device, audio status information about any update to the virtual representation of the player [0031].
16. Walling disclose the system of claim 1, wherein the mobile device further comprises a display unit configured to render thereon the data indicative of the performance of the player [0012], [0031]

17-20, 22. Walling, or alternatively Walling and Crowley, disclose a computer-implemented method for mapping a play activity performed by a player in a non- virtual environment into a virtual gaming environment, the method comprising: forming, at a mobile device, a virtual representation of the player within a virtual environment of a virtual game, the virtual representation of the player having one or more characteristics associated therewith, obtaining, at the mobile device,  from at least one data collector provided in the mobile device, data indicative of a performance of the player; and updating, at the mobile device, the one or more characteristics associated with the virtual representation of the player based on the data as obtained and outputting, based on the one or more characteristics as updated, feedback for causing the player to perform at least one of an improved play activity and an additional play activity to enhance the performance of the player in the non-virtual environment as similarly discussed above.

25. Walling, or alternatively Walling and Crowley, disclose a mobile device comprising: at least one data collector; at least one processing unit; and at least one non-transitory computer-readable memory having stored thereon a virtual game and a virtual representation of a player within a virtual environment of the virtual game, the virtual representation of the player having one or more characteristics associated therewith, the memory also having stored thereon instructions executable by the at least one processing unit for: obtaining, from the at least one data collector, data indicative of a performance of the player during a play activity performed by the player in a non-virtual environment, and updating the one or more characteristics associated with the virtual representation of the player based on the data as obtained and outputting, based on the one or more characteristics as updated, feedback for causing the player to perform at least one of an improved play activity and an additional play activity to enhance the performance of the player in the non-virtual environment as similarly discussed above.

35. Walling, or alternatively Walling and Crowley, disclose a non-transitory computer-readable medium provided in a mobile device, the computer-readable medium having stored thereon a virtual game and a virtual representation of a player within a virtual environment of the virtual game, the virtual representation of the player having one or more characteristics associated therewith, the computer-readable medium also having stored thereon program code executable by at least one processor for: obtaining, from at least one data collector provided in the mobile device, data indicative of a performance of the player during a play activity performed by the player in a non-virtual environment, and updating the one or more characteristics associated with the virtual representation of the player based on the data as obtained and outputting, based on the one or more characteristics as updated, feedback for causing the player to perform at least one of an improved play activity and an additional play activity to enhance the performance of the player in the non-virtual environment as similarly discussed above.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715